DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
Response to Amendment
The amendments to Claim 1 in the submission filed 8/13/2021 are acknowledged and accepted.
Amendments to the Abstract are acknowledged and accepted.
New Claims 10-13 are acknowledged and accepted as the subject matter of the claims is similar to the subject matter of the originally filed claims.
In view of the amendment to the claim 1, rejection of the claims under 35 U.S.C. 112(b) are withdrawn.
Pending Claims are 1-13.
Response to Arguments
Applicant’s arguments, see Remarks filed 8/13/2021 with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claims 1-9  has been withdrawn. 
In the Notice of allowance issued on 10/01/2021, Examiner had made a typographical error, and On Claim 9, On Line 2, stated Change “substrate” instead of Change “main surface of the diffuser plate”. Examiner has corrected the detailed Action in Section 10 below, in Examiner’s Amendment to state On Claim 9, On Line 2, Change “main surface of the diffuser plate”.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vincent Shier on 9/3/2021 and 9/7/2021.
The application has been amended as follows: 
1)	Cancel Claim 11
2)	On Claim 1:
-On Line 3,
Change:
“ main surface”
To:

On Claim 9:
-On Line 2,
Change:
“main surface of the diffuser plate”
To:
-- main surface of the substrate—
On Claim 12:
-On Line 2,
Change:
“Claim 11, wherein said diffuser plate comprises a microlens array placed on both sides of the substrate”
To:
-- Claim 1, wherein said diffuser plate comprises microlens arrays placed on both sides of the substrate —
Allowable Subject Matter
11.	Claims 1-10,12-13 (renumbered claims 1-12) are allowed.
REASONS FOR ALLOWANCE
12.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 2002/0034710 A1, WO 2014/103618 A1) for at least the reason that the cited art of record fails to 
“the diffuser plate satisfies a relation of PxPxSk<400 [µm2], where P is an average pitch of the plurality of microlenses, Sk is a standard deviation of relative front luminances of microlenses 1 to n in the microlens array, and 0<P<200 [µm], and Sk>0.005 the shapes of the plurality of microlenses of the microlens array are a combination of a phase modulation shape and shapes of a plurality of reference microlenses, the shapes of the plurality of reference microlenses are microlenses each having a symmetric axis, and the phase modulation shape is a continuously changing three-dimensional curved surface without a symmetric axis.”.
Claims 2-10,12-13 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




J.V.D
Jyotsna V Dabbi								11/3/2021Examiner, Art Unit 2872  


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872